UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
GOVERNMENT EMPLOYEES
INSURANCE COMPANY, et al.,

                          Plaintiffs,
                                                           17 CV 4778 (SJ) (RLM)

        -against-                                          ORDER ADOPTING
                                                           REPORT AND
                                                           RECOMMENDATION
MICHAEL ALLEYNE, M.D., et al,

                           Defendants.
-------------------------------------------------------X
APPEARANCES

RIVKIN RADLER LLP
926 Rxr Plaza
Uniondale, NY 11556
By: Christopher Michael Casa
Attorneys for Plaintiff



JOHNSON, Senior District Judge:

        Presently before the Court is a Report and Recommendation (“Report”)

prepared by Magistrate Judge Roanne L. Mann. Judge Mann issued the Report on

January 24, 2019, and provided the parties with the requisite amount of time to file

any objections. Neither party filed any objections to the Report. For the reasons

stated herein, this Court affirms and adopts the Report in its entirety.

        A district court judge may designate a magistrate judge to hear and determine

certain motions pending before the Court and to submit to the Court proposed findings

of fact and a recommendation as to the disposition of the motion. See 28 U.S.C. §
                                                 1
636(b)(1). Within 10 days of service of the recommendation, any party may file

written objections to the magistrate’s report. See id. Upon de novo review of those

portions of the record to which objections were made, the district court judge may

affirm or reject the recommendations. See id. The Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the

magistrate judge as to those portions of the report and recommendation to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition,

failure to file timely objections may waive the right to appeal this Court=s Order. See

28 U.S.C. ' 636(b)(1); Small v. Sec=y of Health and Human Servs., 892 F.2d 15, 16

(2d Cir. 1989).

       In this case, objections to Magistrate Judge Mann=s recommendations were

due on February 11, 2019. No objections to the Report were filed with this Court.

Upon review of the recommendations, this Court adopts and affirms Magistrate Judge

Mann’s Report in its entirety. The Clerk of the Court is directed to close the case.

SO ORDERED.

Dated: March 30, 2019                      _________/s/___________________
       Brooklyn, NY                          Sterling Johnson, Jr., U.S.D.J.




                                          2
